Citation Nr: 1041401	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1954 to December 
1956.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In June 2010, the Board remanded this claim to schedule a 
hearing.  The requested hearing was conducted in September 2010 
by the undersigned Veterans Law Judge.  A transcript is 
associated with the claims file.


FINDING OF FACT

The Veteran has been diagnosed with PTSD that is medically 
attributed to a stressor he experienced during his service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).






	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, to Include PTSD

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service connection 
on the merits, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In addition, the Board notes that VA has recently amended its 
adjudication regulations governing service connection for 
posttraumatic stress disorder by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule adds 
the following exception to the general requirements for stressor 
verification set forth in 38 C.F.R. § 3.304: (f)(3) if a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded  
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  As such, they are applicable to this case. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or in whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims entitlement to service connection for PTSD.  
He states his PTSD is a result of several stressors.  He has 
reported that while on assignment "in the field" in Germany, 
during the spring of 1956, he and another soldier were setting C-
4 charges on the remnants of an old bridge that had been 
partially destroyed in World War II.  When the charge failed to 
explode, the Veteran reconnected the wire and started to walk 
back from the charge when the charge detonated.  He remembers a 
loud explosion and a blue and orange flash.  The Veteran also 
stated that he received a head injury during the incident.  See 
November 2006 stressor statement and August 2010 hearing 
transcript at page 10.  

The Board notes the Veteran's service treatment records could not 
be located, presumably as a result of the 1973 fire at the 
National Personnel Records Center (NPRC).  In cases in which the 
Veteran's service treatment records are missing and are presumed 
to have been destroyed in the July 1973 fire at the NPRC, the VA 
has a heightened duty to explain its findings and conclusions.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992). 

Personnel records indicate the Veteran was with the 35th Engineer 
Battalion in Germany during 1956.  U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly U.S. Armed Services 
Center for Unit Records Research (CURR)) was unable to locate 
unit records for the 35th Engineer Battalion during the time 
period claimed.  See May 2009 JSRRC response.

In order to establish service connection for PTSD, there must be 
credible supporting evidence of an occurrence of an in-service 
stressor.  Based on 38 U.S.C.A. § 1154(b), the Veteran's 
statements may be accepted as sufficient proof of the existence 
of a combat stressor.  This is the case even if the only evidence 
showing that the Veteran "engaged in combat" is not service 
department evidence, but "other supportive evidence."  See West 
v. Brown, 7 Vet. App. 70, 76 (1994).  A Veteran's statement 
"shall" be accepted as sufficient proof the existence of the 
combat-related stressor, assuming that the statement is 
consistent with the circumstances of the Veteran's service and 
there is not "clear and convincing" evidence to the contrary.  
See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389, 393 
(Fed. Cir. 1996).

The Board finds the Veteran's stressor statements and testimony 
regarding the explosion to be consistent with the circumstances 
of the Veteran's service.  The Veteran served in the Engineer 
Battalion during the period where Russia and the United States 
were involved in a "Cold War."  It is likely that the Veteran 
was directed to demolish remnants of a bridge destroyed during 
World War II.  There is no "clear and convincing" evidence to 
the contrary, of record, and therefore, the Veteran's stressors 
are deemed consistent with the circumstances of his service.  

VA outpatient records indicate the Veteran has a current 
diagnosis of PTSD.  See February 2010 VA outpatient note.  
Additionally, the Veteran underwent a thorough PTSD Intake 
Evaluation at a VA outpatient center in March 2006.  The Veteran 
reported his stressor of witnessing the unexpected explosion 
during demolition of a bridge in Germany.  He stated that he felt 
terrified and horrified by the event at the time and that he had 
frequent, intrusive memories about the incident.  The Veteran 
reported that he has attempted suicide on multiple occasions and 
as a result of flashbacks he has lost several jobs.  The 
psychologist stated the Veteran has had symptoms since the 
explosion trauma, including unwanted memories of the explosion 
once a week, or more, that cause him distress.  He also has 
nightmares, depression, and feels emotionally numb.  The 
psychologist reported that the Veteran has witnessed and 
experienced life-threatening events during his time in the 
military, which has resulted in symptoms of re-experiencing and 
hyperarousal that the Veteran has attempted to avoid through work 
and numbing/denial of emotion.  The Veteran was diagnosed with 
PTSD, as defined by the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders - IV (DSM-
IV).

Evidence demonstrates that the Veteran has a diagnosis of PTSD 
based on his self-reported stressor.  The Board finds that the 
Veterans recitations of events that occurred are consistent with 
the Veteran's unit activities.  The Board finds the Veteran's 
stressors to be consistent with the circumstances of the 
Veteran's service and there is no "clear and convincing" 
evidence to the contrary, of record.  Furthermore, the evidence 
has shown that the Veteran experienced fear and horror as a 
result of his stated stressor.  Therefore, in light of the 
liberalized evidentiary requirements for a showing of PTSD due to 
in-service events, service connection for PTSD is granted.   


ORDER

Service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


